Citation Nr: 1755181	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-16 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for congestive heart failure, to include as due to service-connected diabetes mellitus type II or hypertension. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He died in October 2011, and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 Department of Veterans Affairs (VA) Regional Office (RO). 

At the time of the Veteran's death, the claim listed above was pending.  Following the Veteran's death, the appellant is noted to have submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse in January 2012, although this document is missing from the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant essentially contends that the Veteran had congestive heart failure before his death due to his service-connected diabetes mellitus type II and hypertension.  

First, the appellant contended during her August 2017 hearing that Dr. S. of the VAMC stated that her husband's congestive heart failure was due to his diabetes and hypertension, and this positive nexus opinion had been noted in his treatment records and a letter.  She also contended that his congestive heart failure was related to Agent Orange exposure in Vietnam.  

In April 2014, a VA examiner reviewed the Veteran's file and noted that the Veteran underwent a catheterization in August 2011 before his death in October, and was found to not have any ischemic heart disease.  He opined that the Veteran's paroxysmal atrial fibrillation could have caused or contributed to his congestive heart failure.  The examiner opined that Veteran's hypertension was first diagnosed in 2006 and was somewhat controlled afterwards, therefore it did not cause congestive heart failure.  Therefore, the examiner opined that the Veteran's congestive heart failure was less likely than not cause by hypertension or diabetes mellitus; however the opinion did not address aggravation.  

The Board finds that an addendum to the April 2014 opinion is necessary to address whether the congestive heart failure was aggravated by the Veteran's service connected disabilities, or caused by conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding claim records, including the VA Form 21-534 and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Ask the appellant to obtain and submit any statements from Dr. S. of the VAMC regarding the Veteran's congestive heart failure being caused or aggravated by his service-connected diabetes mellitus or hypertension prior to his death.  

3.  After the above, return the matter to the examiner who wrote the April 2014 VA examination opinion to obtain an addendum to their opinion.  If the April 2014 VA examiner is unavailable, another VA examiner should draft an opinion. 

The examiner must offer opinions as to the following:

(a)  Provide a medical opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's congestive heart failure is etiologically related to service, to include his presumed Agent Orange exposure. 

The examiner is reminded that the Veteran's congestive heart failure is not presumptively linked to herbicide exposure as it was found not to be caused by ischemic heart disease.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's congestive heart failure has not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's congestive heart failure is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's congestive heart failure is not a presumptive disease is not an adequate opinion.

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's congestive heart failure was aggravated (chronically worsened beyond its natural progression) by his service-connected diabetes mellitus type II or hypertension.  A complete rationale must be provided to support any opinion rendered. 

If the examiner determines that the congestive heart failure was aggravated by service-connected disabilities, the examiner should report the baseline level of severity of the failure prior to the onset of aggravation.  If some of the increase in severity of the disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, furnish the appellant a supplemental statement of the case (SSOC) and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




